Citation Nr: 0316470	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-04 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active duty from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The issue of entitlement to a permanent and total evaluation 
for nonservice connected pension purposes was included in the 
April 2001 statement of the case.  This issue was granted in 
an August 2002 rating decision, and is no longer on appeal to 
the Board. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record shows that the veteran was mailed a letter 
concerning the VCAA in May 2003.  However, a review of this 
letter indicates that it is inadequate.  The May 2003 letter 
explains to the veteran what must be shown in order to obtain 
service connection for pes planus.  However, service 
connection is already in effect for this disability.  The 
current issue is entitlement to an increased evaluation for 
pes planus, and the veteran has not been notified what must 
be demonstrated in order to prevail in this claim.  
Furthermore, the May 2003 letter was also in error when it 
notified the veteran that he had only 60 days in which to 
submit additional evidence.  Because of these problems, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  To proceed without this notification would be 
potentially prejudicial to the veteran if the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record indicates that the veteran has not been afforded a 
VA examination of his service connected pes planus since 
August 2000.  This examination is now nearly three years old.  
Furthermore, it did not discuss the presence or absence of 
pain, excess fatigability, incoordination, and weakness, or 
any additional disability that might be present as a result 
of these factors.  The Board finds that a current examination 
would be of assistance in reaching a decision in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pes planus 
since May 2002.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
examination of the feet to determine the 
nature and severity of his service 
connected pes planus.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  In addition to 
discussing the criteria contained in 
38 C.F.R. § 4.71a, Code 5276 in the 
evaluation of the veteran's disability, 
the examiner should note whether or not 
there is objective evidence for the 
presence or absence of pain, 
incoordination, excess fatigability, and 
weakness, and any additional disability 
resulting from these factors should be 
described.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This should include providing 
the veteran with a letter that informs 
him what must be demonstrated in order to 
prevail in his claim for an increased 
evaluation for pes planus, what evidence 
will be obtained by VA, what evidence it 
is his responsibility to provide, and 
what assistance can be provided the 
veteran in obtaining this evidence.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





